Citation Nr: 1131812	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-30 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating greater than 10 percent for chronic lumbar myofascial strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from August 1973 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his low back disability is more severe than currently rated.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination specifically for his spine in October 2009.  At that time, the examiner noted some limitation of motion, but otherwise no significant changes since the previous 2008 examination.  No neurological or other abnormality was found on examination.

Since that time, the Veteran has produced more recent VA outpatient treatment records through February 2011 indicating, among other things, treatment for herniated discs and radicular pain.

The claim is complicated by the fact that the Veteran is also only service connected for chronic myofascial strain of the lumbar strain.  The Veteran also has degenerative disc disease (DDD) of the lumbar spine, which has medically been attributed to the Veteran's post-service laborious job and job-related injuries.  It is unclear whether the Veteran's herniated discs are related to his service-connected low back disability or his non-service connected DDD. 

In any case, the medical evidence reveals the Veteran's lumbar spine disorder includes additional manifestations not present during the 2009 VA examination and, therefore, a new VA examination is necessary to ascertain the current severity of the Veteran's low back disability.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from February 2011 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outpatient or inpatient treatment records and hospitalization records for the Veteran's low back disability from the VA Medical Center in Milwaukee, Wisconsin for the time period of February 2011 to the present. Any negative responses should be documented in the file. 

2.  After the above is complete, schedule the Veteran for orthopedic and neurological examinations for his low back condition, to include chronic lumbar myofascial strain with complaints of radicular pain, to ascertain any and all current disabilities he has in connection with his low back condition and the current level of severity of each condition. The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished, to include an MRI if appropriate. Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The examiner should also make clear what specific manifestations and diagnoses, and to what extent, are attributable to the Veteran's service-connected myofascial strain versus his non service-connected DDD, without resorting to mere speculation.

The examiner should also comment on the Veteran's complaints of painful motion and radiating pain as well as the overall affect his disabilities have on his employability and daily life.

The examiner is also asked to provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

3. Thereafter, readjudicate the Veteran's claim. (In particular, a review should be made of all evidence received following the October 2008 SSOC which has not yet been reviewed by the RO.)  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board. 

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  
	
The claim must be afforded expeditious treatment.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


